 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

 

Caption in Compliance with D.N.J. LBR 9004-2(c)
WASSERMAN, JURISTA & STOLZ, P.C.

110 Allen Road, Suite 304

Basking Ridge, NJ 07920

Phone: (973) 467-2700

Fax: (973) 467-8126

Counsel for Robert M. Pietrowicz, Creditor

 

 

LEONARD C. WALCZYK Chapter 13
In Re: Case No. 19-28149
WILLIAM CHARLES HOVEY, Honorable Rosemary Gambardella
CERTIFICATION OF
Debtors. ROBERT M. PIETROWICZ

 

 

I, Robert M. Pietrowicz, of full age to hereby certify that:

1. I am a creditor in the above referenced matter and make this Certification in
opposition to the application by the Debtor, William C. Hovey (“Hovey”) for relief of the
automatic stay to pursue an appeal of the Judgment and constructive trust entered on November
16, 2018 and in support of my Notice of Cross Motion to dismiss the Debtor’s Chapter 13 case.

2. A Complaint and Jury Demand in the matter captioned, Robert M. Pietrowicz, et
al vs. William C. Hovey, individually and as a member of Telemark Holdings, LLC and Telemark
CNC, LLC was filed on my behalf in or about March 26, 2014 in the Superior Court of New
Jersey, Law Division, Morris County under Docket No. MRS-796-14. An Amended Complaint
was filed on May 15, 2017 setting forth a history of illegal and improper conduct by Defendant
William C. Hovey, individually and as a member of Telemark Holdings, LLC (“Telemark
Holdings”) whereby he: a) physically locked me out of our jointly owned New Jersey limited

liability company, Telemark Holdings, on June 1, 2011; b) expelled and ousted me from the
premises although I was an equal member of Telemark Holdings; c) refused to provide me with
the financial books and records of Telemark Holdings despite my demand for same; c) filed
unilaterally and without my approval a Certificate of Cancellation with the State of New Jersey
dissolving Telemark Holdings without notice to me; and d) formed Defendant Telemark CNC
while he was managing member of Telemark Holdings to compete with and divert business from
Telemark Holdings to himself and Telemark CNC, to my substantial detriment (See Exhibit A,
annexed hereto).

3. As I set forth in detail in the Amended Complaint, Defendant Hovey: a) breached
the duty of loyalty and good faith that he owed as a fiduciary and as managing member, officer
and employee of Telemark Holdings; b) unjustly profited by taking control over Telemark
Holdings’ goodwill, website, street address, lease, customer list, telephone number, machinery
and equipment, parts, tools, inventory and raw materials over my objection so that he could
operate Telemark CNC in lieu of Telemark Holdings for self-gain; c) refused to pay me for my
one half share interest in Telemark Holdings as part of the winding down process of the
company; d) diverted funds that should have been deposited into bank accounts in the name of
Telemark Holdings into accounts in the name of Telemark CNC; e) misrepresented by fraud and
subterfuge to Telemark Holdings’s customers that the company had changed its name and not its
ownership to induce customers to do business with Telemark CNC ; f) failed to pay Telemark
Holdings’ outstanding claims and obligations; g) and caused Telemark Holdings’ assets,
including machinery, office equipment, and goodwill to diminish in value (See Exhibit A,
annexed hereto).

4. As I also set forth in detail in the Amended Complaint, Hovey used Telemark

Holdings’ machinery, equipment, tools, parts, inventory and raw materials in violation of a
Consent Order expressly barring and restraining him from using, disposing or moving assets,
equipment, machinery or materials, and from selling, assigning, transferring, hypothecating,
mortgaging, consigning, etc. any of Telemark Holdings’ property (See Exhibit A, annexed
hereto).

5. In the Amended Complaint, I sought damages from Defendants Hovey, et al for
conversion (Count One), unlawful interference with prospective economic advantage (Count
Two), tortious interference with actual economic advantage (Count Three), unjust enrichment
(Count Four), quantum merit (Count Five), violation of the implied covenant of good faith and
fair dealing (Count Six), Count Seven (Constructive Trust), breach of common law fiduciary
(Count Eight), civil conspiracy (Count Nine), fraudulent concealment and spoilation of evidence
(Count Ten), trade fraud (Count Eleven), violation of the New Jersey Limited Liability Act
(Count Twelve), violation of the revised Uniform Limited Liability Company Act (Count
Thirteen), negligence (Count Fourteen) and punitive damages (Count Fifteen) (See Exhibit A,
annexed hereto).

6. A copy of the Jury Verdict Sheet response in the underlying state court matter
dated November 1, 2019, which is the subject of Hovey’s application to lift the stay to appeal, is
annexed hereto as Exhibit B. In responding to same, the jury unanimously found that: a) Hovey
wrongfully exercised dominion and control over machinery, equipment, raw materials,
inventory, tools and parts and monies owed to Telemark CNC and awarded me compensatory
damages for my losses of $250,000.00; b) I was entitled to additional compensation in the
amount of $12,500.00 for monies re-invested by me in Telemark Holdings that I never took as
draw in compensation; and c) Hovey breached the implied covenant of good faith and fair

dealing and that he, individually and as a member of Telemark Holdings wrongfully dissolved
Telemark Holdings. The jury awarded me an additional $250,000.00 as a result of Hovey’s
actions (See, Exhibit B, annexed hereto).

7. A copy of the Judgment and constructive trust that was entered on November 16,
2018 by the Honorable Peter A. Bogaard, J.S.C. memorializing the jury award against
Defendants Hovey, et al in the amount of $512,500,00 plus pre judgment interest to be calculated
and submitted to the Court is annexed hereto as Exhibit C.

8. By the plain language of the November 16, 2018 Judgment, the scope of
Defendants’ assets subject to the constructive trust consisted of:

a) all machines, equipment, raw material, inventory, parts and tools located or
formerly located at the premises of Telemark Holdings, LLC and/or the premises
of Telemark CNC at 429 Rockaway Valley Road, Boonton, New Jersey 07005 or
elsewhere and the proceeds of same; and

b) all other assets of Defendants, including cash, stocks, bonds, accounts
receivables, interests in any partnership, limited liability company, corporation or
sole proprietorship, automobiles, motorcycles, trucks, machinery, equipment, raw
materials, inventory, parts, tools, realty (subject to right of survivorship and all
applicable laws), personalty and fixtures and the proceeds of those assets,
regardless of the name and manner in which they are/were held.

(See Exhibit C, annexed hereto) .

9. The constructive trust imposed over Defendants’ assets in paragraph 5(a) and (b)
of the Judgment prohibited the “sale, disposition, hypothecation, movement, consignment or
transfer of these assets by Defendants or their representatives pending further Order of the
Court or until such time as there is full satisfaction of the judgment or an appropriate appeal
bond is posted” (emphasis added). Under the Judgment, I was expressly given authority to
enforce my rights to the constructive trust by use of law enforcement personnel and the Courts

and if Defendants or their representatives interfered with these rights, they were subject to

sanctions to the fullest extent permitted by law (See Exhibit C, annexed hereto).
10. On March 5, 2019, Judge Bogaard entered an Amended Judgment awarding pre-
judgment interest payable by Defendants in the amount of $57,142.23 calculated through
December 19, 2019, the date of docketing of the November 16, 2018 Judgment on the civil
docket, with post judgment interest to be calculated thereafter at the per diem rate set by New
Jersey Court Rule, R 4:42-11 (See Exhibit D, annexed hereto).

11. On March 7, 2019, Judge Bogaard entered a Revised Amended Judgment to
correct a typographical error in the Amended Judgment entered on March 5, 2019 (See Exhibit
E, annexed hereto).

12. Subsequently, due to Defendants’ failure to cooperate and provide responses to an
Information Subpoena forwarded in post judgment supplemental discovery that requested
information as to Defendants’ personal and business assets, Judge Bogaard entered an Order on
March 5, 2019 adjudicating Defendants to be in violation of litigant’s rights. Judge Bogaard
ordered Defendants to respond in full as to all previously issued subpoenas on or before March
15, 2019 or a bench warrant would issue (See Exhibit F, annexed hereto).

13. Just two days later on March 7, 2019, despite the clear requirement imposed by
the March 5, 2019 Order, Defendant Hovey, as managing member for Telemark CNC, submitted
incomplete and misleading responses to the Information Subpoena. For example, Information
Subpoena Question No. 14 requested that a list be provided of “all accounts receivables due to
the business, stating the name, address and amount due on each receivable to avoid disclosing
same to the Plaintiff’. In response, Defendant Hovey redacted the identity of Telemark CNC’s
customers in its Accounts Receivable listings in order to interfere with my ability to levy on
these assets. Where Question No. 18, asked Defendant to identify “all litigation in which the

business is involved”, Mr. Hovey falsely stated, as managing member of Telemark CNC, that
there were: “NONE-Telemark CNC has not been a party to litigation”, despite his knowing that
a Judgment and constructive trust was entered against him and all other defendants, jointly and
severally on November 16, 2018 in the amount of $512,500.00 plus interest (See Exhibit G,
annexed hereto).

14. Thereafter, Defendants Hovey, et al in bad faith perpetuated a scheme to frustrate
my ability to collect on the Judgment in blatant violation of New Jersey Rules of Court and
Court Orders in this case, as I am advised. Specifically, Defendants Hovey et al filed a new
lawsuit on April 4, 2019 by Verified Complaint and ex parte and Order to Show Cause to enjoin
and restrain enforcement of the November 16, 2018 Judgment and constructive trust pending an
appeal of the underlying judgment. This new Verified Complaint and Order to Show Cause with
Temporary Restraints was filed without notice to me or my attorney in the Superior Court of
New Jersey, Morris County, Chancery Division, General Equity under Docket No. MRS-C-35-
19 in the matter captioned, William C. Hovey, individually and as a member of Telemark
Holdings, LLC and Telemark CNC, LLC and Telemark CNC, LLC vs. Robert Pietrowicz. (See
Exhibit I annexed hereto).

15. By Order entered on April 4, 2019, Defendants, Hovey, et al’s Verified Complaint
was dismissed sua sponte by the Honorable Maritza Berdote Byrne, J.S.C. on the basis that it
was procedurally improper. In the Court’s Statement of Reasons accompanying its Order of
Dismissal, Judge Berdote Byrne held that the Verified Complaint violated the procedures set
forth in R. 2:9-5 for such relief, which required that an application of this type be made to the
original court entering the judgment (See Exhibit J, annexed hereto).

16. Rather than follow Judge Berdote Byrne’s directions, Hovey and Telemark CNC

immediately re-filed the identical Verified Complaint and ex parte Order to Show Cause with
Temporary Restraints on April 4, 2019 in the Superior Court of New Jersey. Morris County, Law
Division with a new docket number, without notice to me or my lawyer in the matter captioned,
William C. Hovey, individually and as a member of Telemark Holdings, LLC and Telemark
CNC, LLC and Telemark CNC, LLC vs. Robert Pietrowicz under Docket No. MRS-L-744-19
(See Exhibit K, annexed hereto).

17. It is apparent that this filing was made in bad faith effort by Defendants Hovey, et
al, to shop the case with the hope that a judge other than Judge Berdote Byrne and Judge
Bogaard would view Defendants’ arguments differently. I understand that this new Law Division
case was assigned by the Clerk’s Office in Morris County to Judge Bogaard for disposition. On
April 5, 2019, Judge Bogaard signed a modified version of Defendants’ ex parte Order to Show
Cause without my input: a) staying and enjoining enforcement of the Writs of Execution entered
on March 27, 2019; and b) granting and denying in part Defendants’ request to stay and enjoin
enforcement of the Judgment and constructive trust pending final ruling on appeal (See Exhibit
L, annexed hereto)

18. On May 8, 2019, on the return date of the Order to Show Cause, I was present in
Court with my attorney when Judge Bogaard informed us for the first time that a complaint and
order to show cause seeking identical relief had been previously filed by Defendants Hovey, et al
(as Plaintiffs) in the Superior Court of New Jersey, Chancery Division, General Equity Part
before Judge Berdote Byrne and that it was denied. Subsequently, during the course of oral
argument, my attorney requested that the Verified Complaint and ex parte Order to Show Cause
filed under Docket No. MRS-L-744-19 be dismissed with prejudice and Judge Bogaard agreed,
stating for the record that there were procedural issues (irregularities) with the manner in which

Defendants’ Verified Complaint had been filed, with no appeal having been filed and no bond
having been posted for the judgment. Judge Bogaard also ruled that the Verified Complaint and
ex parte Order to Show Cause with Temporary Restraints by Defendants Hovey, et al should
have been filed in the original case under Docket No. MRS-L-796-14 and not by the filing of a
new Complaint (See Order entered on May 23, 2019, annexed hereto as Exhibit M). I am advised
that several hours after the oral argument concluded on May 8, 2019, Defendants Hovey, et al
filed their Notice of Appeal and Appellate Civil Case Information Statement of the Judgment
entered on November 16, 2018 under Docket No. MRS-796-14 with the Superior Court of New
Jersey, Appellate Division, with no bond in place to secure the judgment (See Exhibit H,
annexed hereto).

19. | Subsequently, on June 21, 2019, Judge Bogaard entered a Post Judgment Order of
Enforcement, which held that I was entitled to a full and complete inventory inspection of all
things located at Defendant Hovey’s residence at 14 Balchen Way, Rockaway, New Jersey and
his summer home, at 53 Admiral Drive, Tuckerton, New Jersey, including but not limited to
Defendant Hovey’s personal property regardless of ownership or use, with the inventory
inspection to be conducted by the Sheriff's Office of the County where the properties were
located. This would include business property (e.g., machinery, equipment, inventory, parts,
tools, etc.) located at Defendant Hovey’ residence(s) (See Exhibit N, annexed hereto). The order
also directed Defendant Hovey to appear at my attorney’s office for his supplemental deposition
within three weeks; he was to provide more specific responses to the Information Subpoena; and
his attorney, Nabil Kassem, Esq. was required within seven (7) days to supply copies of
government contracts and other contracts and non-disclosure agreements that Defendants
requested the Court to consider in their opposition to my executing on Defendants’ assets (See

Exhibit N, annexed hereto). Nonetheless, Defendant Hovey failed to appear to be deposed and
provide more specific responses to the Information Subpoena. I also understand that Mr. Kassem
failed to provide government contracts to the Court for its consideration.

20. The June 21, 2019 Order was modified in part on July 8, 2019 when at the request
of the Morris County Sheriff's Office, Judge Bogaard entered an Order excluding my attorney
from being present when the inventory inspection took place. (See Exhibit O, annexed hereto)!.
On July 9, 2019, I am advised that Morris County Sheriffs Officer, Diana Bustamente attempted
to inventory Defendants’ personal property at 14 Balchen Way, Rockaway, New Jersey, but
Defendant Hovey refused to allow her access to his house for that purpose. (See Exhibit Q,
annexed hereto). My attorney confirmed by letter Officer Bustamente’s request that I obtain an
order from the Court permitting forcible entry by the Sheriff's Office to conduct the inventory
(See Exhibit R, annexed hereto).

21. On July 31, 2019, I filed a Notice of Motion to find Defendant Hovey in violation
of litigant’s rights and for other relief because of his refusal to allow Officer Bustamente to
conduct the court ordered inventory inspection at his Rockaway residence. (See Exhibit S,
annexed hereto). This motion was pending when Mr. Hovey filed for Chapter 13 Bankruptcy on
September 24, 2019.

22. Prior to Mr. Hovey’s filing of his bankruptcy petition, the Appellate Division of
the Superior Court of New Jersey dismissed Defendants’ appeal on September 23, 2019 for
failing to file a timely brief (See Exhibit T, annexed hereto).

23. On October 2, 2019, Mr. Hovey filed a Notice of Motion with the Appellate

Division for Reconsideration of its September 23, 2019 Order (See Exhibit U, annexed hereto).

 

'On August 30, 2019, Judge Bogaard reconsidered his prior order and permitted my attorney to
appear at the inventory inspection at Mr. Hovey’s residence in Rockaway, New Jersey (See Exhibit P,
24. On October 10, 2019, the Appellate Division communicated in writing to the
attorneys involved in the state court action with regard to the effect of the Bankruptcy automatic

stay on the appeal. (See Exhibit V, annexed hereto)
I hereby certify that the foregoing statements made by me are true, ] am aware that if any

of the foregoing statements made by me are wilfully false, I may be subject to pynishm

 
     

A, Pietrowiez

Dated: November 11, 2019
